Electronically Filed
                                                        Supreme Court
                                                        SCWC-29435
                                                        03-APR-2012
                                                        08:57 AM



                          NO. SCWC-29435


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       MELANIO G. FERNANDO, Respondent/Plaintiff-Appellee,


                                vs.


        JUDY K. FERNANDO, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29435; FC-D NO. 06-1-1084)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J. Nakayama, Acoba, and McKenna, JJ.,

 and Circuit Judge Castagnetti, in place of Duffy, J., recused)


          Petitioner/Defendant-Appellant’s application for writ


of certiorari filed on February 24, 2012, is hereby rejected.


          DATED:   Honolulu, Hawai'i, April 3, 2012.

Edward J.S.F. Smith           /s/ Mark E. Recktenwald

of the Law Offices of

Edward J.S.F. Smith for       /s/ Paula A. Nakayama

petitioner/defendant­
appellant on the              /s/ Simeon R. Acoba, Jr.

application

                              /s/ Sabrina S. McKenna


                              /s/ Jeannette H. Castagnetti